DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2021 has been entered.


Response to Amendment
Claims 1 and 19 have been amended.  Claim 6 has been canceled.  Claims 1-5 and 7-19 are currently pending.

Response to Arguments
The 35 U.S.C. §112(b) rejection of claims 1-19 has been withdrawn in view of Applicant’s amendments.

Allowable Subject Matter
Claims 1-5 and 7-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 and 7-19 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on pages 8-9 of Applicant’s Remarks dated 18 August 2021 which the Examiner considers persuasive.  As enumerated below, the prior art discloses streaming a frame of video that has been divided into portions into temporary storage, correcting distortion in the portions and sequentially outputting the portions in a predetermined order or in normal raster order.  The prior art does not disclose the limitations “streaming input image data representing an input frame of a video in parts into temporary storage; obtaining ordering data indicating an order in which portions of output image data are to be generated, the ordering data being based on at least one characteristic of the input frame that affects a number of vertical pixel locations in the input frame required to generate a given portion of output image data, the at least one characteristic of the input frame including at least one of: a type of geometric distortion in at least part of the input frame, a degree of geometric distortion in at least part of the input frame, or an orientation of at least part of the input frame ... processing the identified portions of input image data to generate the corresponding portions of output image data in the order indicated by the ordering data.”
The closest prior art being Hara, U.S. Publication No. 2008/0100929 discloses a method for correcting distortion in an image caused by the distorted aberration of the lens system.  Frames of a video are streamed into memory and then the frame is divided into portions which are streamed into temporary storage in a predetermined order to correct the distorted aberration.  The distorted aberration correction calculations are calculated based on distorted aberration data of the lens system that is acquired in advance.
Ostrovsky et al., U.S Publication No. 2014/0015853 discloses a system and method for correcting distortion in images that comprises a buffer and a buffer controller that is configured to divide the buffer into slots and only store image data that is necessary for image distortion correction in the buffer and not store image unnecessary for image distortion correction to the buffer.
Stec et al. U.S. Publication No. 2015/0262344 discloses a system and method for correcting a distorted input image that comprises determining a local region of an image to be displayed and dividing said region into an array of rectangular tiles, each tile corresponding to a distorted tile.  The Geometric Distortion Core processes an input image plane tile by tile under the control of a Grid Formatter Unit (GFU). The Geometric Distortion Core fetches input tiles from the DRAM according to the addresses provided by the GFU and processes them, producing the corrected pixels for respective output tiles in normal raster order.
Newly cited Furukawa et al., U.S. Publication No. 2007/0025636 and Ueno, U.S. Publication No. 2003/0123741 disclose a frame memory that inputs and stores image data for distortion correction processing including a first data-order converting unit that reads and inputs the image data from the frame memory in units of a block in the row direction, and converts and outputs the image data in the column direction, following distortion correction processing the system returns block data in the column direction into that in the row direction, and outputs the converted data.

With respect to the independent claims, the claimed limitations “streaming input image data representing an input frame of a video in parts into temporary storage; obtaining ordering data indicating an order in which portions of output image data are to be generated, the ordering data being based on at least one characteristic of the input frame that affects a number of vertical pixel locations in the input frame required to generate a given portion of output image data, the at least one characteristic of the input frame including at least one of: a type of geometric distortion in at least part .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/TRACY MANGIALASCHI/Examiner, Art Unit 2668                  
/VU LE/Supervisory Patent Examiner, Art Unit 2668